Mr. Justice Groves
delivered the opinion of the Court.
The petitioner was convicted in the county court of a traffic offense and fined $10 plus costs. The superior court affirmed on appeal and we granted certiorari for the limited purpose of considering possible error on the part of the county court in failing to give instructions on burden of proof and presumption of innocence. It appears that these two instructions, each in proper form and substance, were in fact given, but were omitted from the record on appeal. They now have become a part of the record and the reasons for granting certiorari no longer exist.
The writ is hereby dismissed.
Mr. Justice Pringle not participating.